Mil Chief Justice Hejrnández
delivered the opinion of the court.
In September of 1937 José Juan Yidal, guardian ad litem of Eleuterio Vidal who had been adjudged incapacitated by the District Court of Guayama on May 28 of the said year, brought an action in that court against Francisca Antique and her minor children José and Francisco Peru jo Antique, praying for judgment for the restitution to Eleuterio Yidal of the ownership or real rights which he had, on or about hi ay 11, 191.7, of or in a certain mortgage credit assigned to him by Clodomiro Colón Bamos, for the annulment of the deed executed b}T Eleuterio Yidal on May 11, 1.917, whereby he ratified another deed of March 12, 1901, and for the annulment of the record thereof in the registry of property.
The defendants denied all of the essential facts alleged in the complaint and pleaded special matter of defense.
The said deed of ratification of May 11, 1917, was introduced in evidence at the trial and shows that by a deed of .January 25, 1890, José Abdón Díaz and bis wife, Eleuteria *608Larrauri, created a mortgage in favor of Clodomiro Colón Ramos on a rural property of 97 acres to guarantee the payment of a credit of 1,200 pesos; that on October 9, 1897, Clodomiro Colón Ramos assigned that credit to Eleuterio Vidal Colón on condition that the latter should pay the amount thereof to José Perujo y Oliva for Colon’s account, tvliich condition was not fulfilled by Eleuterio Vidal, and tliat by another deed of March 12, 1901, José Abdón Díaz and his wife, Eleuteria Larrauri, conveyed to José Perujo y Oliva their ownership rights in the mortgaged property. Under these facts Eleuterio Vidal, by the deed of May 11, 1917, ratified and accepted the deeds referred to, such ratification being properly antedated in order that the deed of March 12, 190.1, could be recorded in the registry of property, and Vidal waiving any right which he might have.
In order to obtain a judgment as prayed for, Eleuterio Vidal’s guardian ad litem alleged that for some time, and especially on and prior to May 11, 1917, his ward had been suffering from a syphilitic, disease of a general nature which had brought him to a state of imbecility and idiocy that incapacitated him for attending to business,'ho having lost his memory completely and the capacity to distinguish a good bargain from a bad one, and that defendant Francisca Antique took advantage of that condition for the purpose of securing a ratification by Eleuterio Vidal, for her benefit and for that of her minor children, of the deed of March 12, 190.1, so that it could be recorded in the Registry of Property of Guayama.
The case was tried and the court found that on May 11, 1917, when the deed of ratification was executed, and prior to that date, Eleuterio ’Vidal was mentally incapacitated as a result of a syphilitic disease which affected his brain, he being unable, therefore, to consent to such ratification, and, consequently, rendered judgment on September 12, 1918, sustaining the complaint and adjudging that the deed of ratification as well as its record* in the Registry of Property *609of Guayama were' null and void, with the costs, disbursements and attorney fees.
Counsel for the defendants appealed to this court from that judgment, alleging as ground for the appeal that the court erred in holding that Eleuterio Vidal was incapacitated when he executed the deed of ratification referred to, and that it also erred in imposing upon the defendants the costs, disbursements and attorney fees.
We have examined the evidence produced at the trial by both parties and after a careful consideration of the same we find that the judgment is supported by the weight of the evidence, and that it has not been shown to this court that the court of. Guayama was influenced in weighing the evidence by passion, prejudice or partiality, or committed manifest error.
As to the imposition of costs, disbursements and attorney fees, it does not appear that the said court abused the dis-cretional power conferred upon it by law.
The judgment appealed from is

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.